NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


RIVERSIDE HEIGHTS                         )
DEVELOPMENT, LLC,                         )
                                          )
             Appellant,                   )
                                          )
v.                                        )             Case No. 2D19-918
                                          )
CITY OF TAMPA and ULELE, INC.,            )
                                          )
              Appellees.                  )
                                          )

Opinion filed September 11, 2020.

Appeal from the Circuit Court for
Hillsborough County; Emmett L.
Battles, Judge.

C. David Harper, Adam R. Alaee,
and Evan M. Malloy of Foley &
Lardner LLP, Tampa, for Appellant.

David E. Harvey and Kristin
Ottinger, Assistant City Attorneys,
Tampa, for Appellees.


ATKINSON, Judge.


              Riverside Heights Development, LLC (Riverside), appeals a final judgment

entered in favor of City of Tampa (the City) and Ulele, Inc. (Ulele) (the Defendants) in a

declaratory judgment action brought by Riverside. Riverside argues that the trial court
erred in finding that the notice requirements for the disposal of real property under

section 163.380(3)(a), Florida Statutes (2017), do not apply to a property acquired by

the City prior to the formation of the community redevelopment area within which the

property is located. We agree and reverse.1

              In 1923, the City acquired the Water Works Building and the Cable Office,

two adjacent buildings that are now located in the Tampa Heights Riverfront Community

Redevelopment Area (CRA), which was created in 1999. On September 13, 2011, the

City issued a Request for Proposals (RFP) for the acquisition and redevelopment of the

Water Works Building. See § 163.380(3)(a) (requiring a municipality to give public

notice and invite proposals from private redevelopers before disposing of any real

property in a CRA). The RFP did not include the Cable Office.

              Thereafter, the City accepted a proposal submitted by Ulele. On July 1,

2013, the City and Ulele entered into a lease agreement for an initial term of twenty

years for the purpose of redeveloping the Water Works Building and operating a

restaurant in that building (the Lease). The City also granted Ulele an option to

purchase the Water Works Building. Additionally, the City agreed that if Ulele proposed

a use for the Cable Office, the City would modify the Lease to include the Cable Office

for no additional consideration. On February 28, 2017, the City and Ulele signed an

amendment to the Lease, which modified the definition of the premises to incorporate

the Cable Office.

              Riverside is a private redeveloper in Hillsborough County and has

redeveloped numerous properties within the CRA. Due to the City's failure to provide



              1We   decline to reach Riverside's alternative argument.

                                           -2-
public notice of its intent to dispose of the Cable Office, Riverside claims it was denied

an opportunity to submit a proposal for that property pursuant to section 163.380(3)(a).

Riverside sought a judgment declaring that the Lease was void as it related to the Cable

Office. In their Answer and Affirmative Defenses, the Defendants alleged that the City

was not obligated to comply with section 163.380(3)(a) because the City acquired the

Cable Office prior to the creation of the CRA.

              Riverside then filed a motion for a judgment on the pleadings, arguing that

the Defendants' defense failed as a matter of law because the notice provisions in

section 163.380(3)(a) apply to "any real property" located in the CRA without regard to

the date on which the City acquired the property. The Defendants filed a response in

opposition to Riverside's motion and a cross-motion for judgment on the pleadings,

reiterating the argument alleged in their Answer and Affirmative Defenses. After a

hearing, the trial court entered an order denying Riverside's motion and granting the

Defendants' motion and ultimately entered a final judgment in favor of the Defendants.2

              A trial court's order granting a judgment on the pleadings is reviewed de

novo. Syvrud v. Today Real Estate, Inc., 858 So. 2d 1125, 1129 (Fla. 2d DCA 2003)

(citing Williams v. Howard, 329 So. 2d 277, 280–81 (Fla. 1976)). A trial court's

construction of a statute is also reviewed de novo. A.J.R. v. State, 206 So. 3d 140, 142

(Fla. 2d DCA 2016) (citing State v. C.M., 154 So. 3d 1177, 1178 (Fla. 4th DCA 2015)).

Statutory language must "be afforded its plain and ordinary meaning, giving due regard

to the context within which it is used." Hampton v. State, 103 So. 3d 98, 110 (Fla.



              2AfterRiverside filed its complaint, the City conveyed the Cable Office to
Ulele. The parties' arguments at the hearing were directed to both the Lease and the
deed.

                                            -3-
2012); O'Hara v. State, 964 So. 2d 839, 843 (Fla. 2d DCA 2007) ("[S]tatutory language .

. . must be taken in context, so that its meaning may be illuminated in the light of the

statutory scheme of which it is a part.").

              Section 163.380 governs the "[d]isposal of property in a community

redevelopment area." Under subsection (1), any municipality "may sell, lease, dispose

of, or otherwise transfer real property . . . acquired by it for community redevelopment in

a community redevelopment area to any private person . . . in accordance with the

community redevelopment plan." § 163.380(1) (emphasis added). Under subsection

(2), "[s]uch real property . . . shall be sold, leased, or otherwise transferred, or retained

at a value determined to be in the public interest in accordance with such reasonable

disposal procedures as any . . . municipality . . . may prescribe." § 163.380(2)

(emphasis added).

              Subsection (3) provides, in part, the following:

                     Prior to disposition of any real property or interest
              therein in a community redevelopment area, any county,
              municipality, or community redevelopment agency shall give
              public notice of such disposition by publication in a
              newspaper having a general circulation in the community, at
              least 30 days prior to the execution of any contract to sell,
              lease, or otherwise transfer real property and, prior to the
              delivery of any instrument of conveyance with respect
              thereto under the provisions of this section, invite proposals
              from, and make all pertinent information available to, private
              redevelopers or any persons interested in undertaking to
              redevelop or rehabilitate a community redevelopment area
              or any part thereof. . . .
                     The county, municipality, or community
              redevelopment agency may accept such proposal as it
              deems to be in the public interest and in furtherance of the
              purposes of this part. . . .
                     Thereafter, the county, municipality, or community
              redevelopment agency may execute such contract in
              accordance with the provisions of subsection (1) and deliver



                                             -4-
              deeds, leases, and other instruments and take all steps
              necessary to effectuate such contract.

§ 163.380(3)(a) (emphasis added).

              The trial court concluded that the notice requirements for the disposal of

real property under subsection (3)(a) only apply to real property acquired for community

development purposes. The trial court reasoned that the notice requirements do not

apply to the Cable Office because it was acquired prior to the creation of the City's CRA

and thus was acquired for purposes other than community redevelopment.

              The trial court noted that a 2010 Attorney General's opinion supports its

interpretation. See Op. Att'y Gen. Fla. 10-47 (2010). The Attorney General was asked

whether a city was subject to the notice requirements of section 163.380(3)(a) where,

as here, "the city leases a portion of city-owned property located within a community

redevelopment area when that property was acquired prior to the creation of the

community redevelopment area and was not acquired for redevelopment purposes." Id.

The Attorney General acknowledged that the term "any real property" in subsection

(3)(a) "is expansive enough to include any property owned by the city regardless of the

date it was acquired or the use for which it was acquired." Id. Nonetheless, the

Attorney General opined that "the necessity to further the purpose of the act, i.e.,

eliminate and prevent the development or spread of slums and urban blight, to

encourage needed community rehabilitation, and to provide for the redevelopment of

slums and blighted areas, would . . . limit the application of the act to real property

acquired by the city for redevelopment." Id. (concluding that the notice requirements of

section (3)(a) "do not apply to real property located within the city's community

redevelopment area which was acquired for purposes other than community



                                            -5-
redevelopment prior to the creation of the city's community redevelopment area"); see

also Op. Att'y Gen. Fla. 08-21 (2008).

              Reading subsections (1), (2), and (3) of section 163.380 "together to

present a comprehensive scheme for directing the disposition of property acquired for

community redevelopment," the Attorney General erroneously assumed the only

purposes for the provisions of subsection (3) are those that relate to the provisions of

subsection (1). Op. Att'y Gen. Fla. 10-47 (2010) (emphasis added). However, there

could be independent and reasonable purposes for the requirement in subsection (3) to

provide notice and solicit proposals prior to the disposition of all government-owned

property within a CRA, even that which was not acquired for community redevelopment.

Presumably, property situated within a CRA is anticipated to increase in value as it is

redeveloped, underscoring the importance of transparency and competition in

government contracting. Cf. § 163.340(8)(b), Fla. Stat. (2017) (listing as one factor in

the definition of "[b]lighted area" the failure of "[a]ggregate assessed values of real

property in the area . . . to show any appreciable increase over the 5 years prior to the

finding of such conditions"); § 287.001, Fla. Stat. (2017) (recognizing "that fair and open

competition is a basic tenet of public procurement" and "that such competition reduces

the appearance and opportunity for favoritism and inspires public confidence that

contracts are awarded equitably and economically"). But the proliferation in the judicial

mind of possible purposes for which legislative language might have been enacted is

one reason that courts would do well to subordinate such conjecture to the faithful

application of the plain and ordinary meaning of the language itself. See Harris v.




                                            -6-
C.I.R., 178 F.2d 861, 864 (2nd Cir. 1949) ("It is always a dangerous business to fill in

the text of a statute from its purposes . . . .").

                 The Attorney General's interpretation disregards the plain meaning of the

words of the statute, failing to properly account for the difference in language used to

describe the property in subsections (1) and (3). See Leisure Resorts, Inc. v. Frank J.

Rooney, Inc., 654 So. 2d 911, 914 (Fla. 1995) (declining to "imply [a term] where it ha[d]

been excluded" when the term was used in one section but not another). If there is a

way to apply the plain and ordinary meanings of the words "any" in subsection (3) and

"acquired . . . for community redevelopment" in subsection (1) while giving effect to both

provisions harmoniously, then this court is obligated do so. "Where possible, courts

must give full effect to all statutory provisions and construe related statutory provisions

in harmony with one another." Forsythe v. Longboat Key Beach Erosion Control Dist.,

604 So. 2d 452, 455 (Fla. 1992) (citing Villery v. Fla. Parole & Probation Comm’n, 396

So. 2d 1107, 1111 (Fla.1980)); Dep't of Health v. Bayfront HMA Med. Ctr., LLC, 236 So.

3d 466, 472 (Fla. 1st DCA 2018) ("All parts of the statute must be given effect, and . . .

'all parts of a statute must be read together in order to achieve a consistent whole.' "

(quoting Searcy, Denney, Scarola, Barnhart & Shipley v. State, 209 So. 3d 1181, 1189

(Fla. 2017))).

                 Subsection (1) lays out the options for what a government can do with

property "acquired by it for community redevelopment in a community redevelopment

area"—transfer it to a private person or retain it for public use. It requires that such

transfer or retention occur after approval of the community redevelopment plan and that

use of the property must be "in accordance with the community redevelopment plan."




                                               -7-
§ 163.380(1). If the government decides to transfer it to a private person, such

transferees are obligated to devote the property only to uses in the plan. Id.

              Subsection (2) governs the value at which "such" property can be

transferred. Consistently with subsection (1), subsection (2) indicates that such

property should be transferred "at a value determined to be in the public interest for

uses in accordance with the community redevelopment plan." § 163.380(2) (emphasis

added). Subsection (4) allows the government to operate and maintain such property

"acquired . . . for or in connection with a community redevelopment plan" for uses other

than those in the community redevelopment plan, but only "temporarily . . . pending the

disposition of the property." § 163.380(4).

              Subsection (3), on the other hand, applies to the disposition of "any"

property "in a community development area" and requires the giving of notice and

soliciting of proposals prior to the transfer of such property. § 163.380(3). Notably, the

criteria for a government's acceptance of such proposals in subsection (3) is more

relaxed than the criteria described in subsection (1). Subsection (3) requires merely

that the proposal for purchase, lease, or other transfer of "any" real property in the CRA

"be in the public interest and in furtherance of the purposes of this part" (i.e., "PART III.

COMMUNITY REDEVELOPMENT" of chapter 163, Florida Statutes). Id. For the

property described in subsection (1), a much narrower standard applies: all private

transferees of property acquired by the governing body "for community redevelopment"

must devote such property "only to the uses specified in the community redevelopment

plan." § 163.380(1) (emphasis added).




                                              -8-
              In other words, a governing body may acquire property in a community

redevelopment area for the purpose of community redevelopment and—whether it

transfers it or keeps it—the property must be used in accordance with the community

redevelopment plan. On the other hand, no property that is located in a community

redevelopment area can be sold without public notice and the solicitation of proposals.

If such property was not acquired by the governing body for the purpose of community

development, then conformity with the community redevelopment plan is not required

(i.e., "use[]" of such property "retain[ed]" by the government does not have to be "in

accordance with the community redevelopment plan," and private transferees of such

property do not have to devote "such real property only to the uses specified in the

community redevelopment plan," § 163.380(1)).

              Stated otherwise, property acquired for the purpose of community

redevelopment must be used in conformity with the community redevelopment plan—

whether transferred to private ownership or retained for public use. And, while property

within a community redevelopment area that was not acquired for the purpose of

community redevelopment does not have to be put to a use specified in the community

redevelopment plan, it still cannot be transferred without a public request for

proposals—which proposals are evaluated based merely on whether they are in the

public interest and in furtherance of the purposes of the community development

statutes.

              As the City and Ulele would see it, there is a fly in the ointment of this

reading of subsection (3), and that is the provision (in the last sentence of that

subsection) that contracts for the transfer of any property in a community




                                            -9-
redevelopment area may be executed "in accordance with the provisions of subsection

(1)." They deduce from that provision that "any real property" in subsection (3) does not

really mean any; rather, it means only those properties described in subsection (1)—

property acquired by the government "for community redevelopment." This does not

follow. In fact, the opposite is more accordant with logic: the property described in

subsection (1) is not coextensive with the property described in subsection (3); if it were,

then there would be no need to specify in subsection (3) that property described therein

can be conveyed by contracts executed "in accordance with the provisions of

subsection (1)." Additionally, the Defendants' reading would achieve the curious result

that a purchaser of any property located in a community redevelopment area (property

described in section 163.380(3)) is obligated to devote the property "to uses specified in

the community redevelopment plan" (a requirement in section 163.380(1))—whether

such property was acquired by the government "for community redevelopment" or not.

              Another way to account for the reference in subsection (3) to the

"contract" provisions of subsection (1) is that property to which subsection (3) applies—

"any" property in a community redevelopment area—should simply be subjected to

those provisions of subsection (1) that apply to it. If the shoe fits, wear it: if the property

in the community redevelopment area was acquired "for community redevelopment,"

then sale of "such property" must only be made "after the approval of the community

redevelopment plan" and only to private persons who obligate themselves to "devote

such real property only to the uses specified in the community redevelopment plan,"

section 163.380(1); if the property was not acquired for community redevelopment, then

there are no such requirements in subsection (1) that apply.




                                             - 10 -
              In this way, the language in subsection (3) indicating that contracts for the

transfer of property in a community redevelopment area may be executed in

accordance with the provisions of subsection (1) is given effect—albeit an effect that is

only practically applicable to a subset of the properties to which subsection (3) applies.

Importantly, this allows application of the plain and ordinary meaning of "any" to the

provision in subsection (3) requiring notice and solicitation of proposals before transfer

of "any real property or interest therein in a community redevelopment area." See

O'Hara, 964 So. 2d at 843 ("Whenever possible, we must give full force to all statutory

provisions." (citing Doe v. Dep’t of Health, 948 So. 2d 803, 808 (Fla. 2d DCA 2006))).

              Thus, the last sentence of section (3) providing that sales contracts may

be executed "in accordance with the provisions of subsection (1)" does not compel the

conclusion that "any" does not really mean "any" in subsection (3). While application of

the reference to subsection (1) to only a subset of the properties governed by

subsection (3) might not be immediately intuitive, it is reasonable. And such an

application would not do violence to the text of the statute, as would ignoring the plain

and ordinary meaning of "any" in the phrase "any real property or interest therein in a

community redevelopment area." See § 163.380(3) (emphasis added); see also State

v. James, 45 Fla. L. Weekly D841 (Fla. 2d DCA April 15, 2020) (explaining that the plain

meaning of statutory language must be applied where it "does not produce an absurd or

patently unreasonable result"); McDougall v. Van House, 801 So. 2d 118, 121 (Fla. 2d

DCA 2001) ("A construction which avoids a potential conflict between statutes is to be

utilized when possible." (citing Wakulla County v. Davis, 395 So. 2d 540, 542–43 (Fla.

1981))).




                                           - 11 -
              Another indicator that "any" means "any" is the unqualified title of the

statute itself: "Disposal of property in community redevelopment area." See § 163.380;

see also Fitts v. Furst, 283 So. 3d 833, 837 (Fla. 2d DCA 2019) ("[T]he titles within

codified statutes may be helpful in construing an ambiguous statute." (quoting Fajardo

v. State, 805 So. 2d 961, 963 (Fla. 2d DCA 2001))). "[P]roperty in a community

redevelopment area" presumably means any property in the area unless otherwise

circumscribed by a qualifier. Section (1) contains such a qualifier—"acquired . . . for

community redevelopment." Section (3) does not; it says "any."

              A reading of "any real property" in subsection (3) to mean any real

property is not inconsistent with a reading of "property acquired . . . for community

redevelopment in a community redevelopment area" in subsection (1) to mean

potentially less than any and all property in a community redevelopment area. Cf. Fla.

Dep't of Envtl. Prot. v. ContractPoint Fla. Parks, LLC, 986 So. 2d 1260, 1265–66 (Fla.

2008) (advocating a reading of separate provisions of a statute in reference to each

other where "a part of a statute appears to have a clear meaning if considered alone but

when given that meaning is inconsistent with other parts of the same statute" (quoting

Fla. State Racing Comm'n v. McLaughlin, 102 So. 2d 574, 575–76 (Fla. 1958))).

              There is no reason for a court to apply anything other than the plain and

ordinary meaning of "any" in subsection (3). As such, the City was required to provide

notice and solicit proposals in accordance with section 163.380(3)(a) before transferring

the Cable Office. We must therefore reverse the trial court's final judgment and remand

for further proceedings consistent with the foregoing.

              Reversed and remanded.




                                           - 12 -
CASANUEVA and SILBERMAN, JJ., Concur in result only.




                                    - 13 -